USCA4 Appeal: 21-2264      Doc: 10         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-2264


        In re: JAMES LEE MCCLAIN,

                            Petitioner.



                         On Petition for Writ of Mandamus. (5:21-hc-02035-D)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        James Lee McClain, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2264      Doc: 10         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               James Lee McClain petitions for a writ of mandamus, alleging that the district court

        has unduly delayed acting on his 28 U.S.C. § 2241 petition and motion to expedite decision.

        He seeks an order from this court directing the district court to act. Our review of the

        district court’s docket reveals that on November 2, 2021, the district court dismissed

        McClain’s § 2241 petition without prejudice for lack of jurisdiction and denied as moot his

        motion to expedite. Accordingly, because the district court has recently decided McClain’s

        case, we deny the mandamus petition as moot. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                    2